      Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 1 of 8



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO


ALPHA ALPHA, LLC, a New Mexico
limited liability company, and
AVALON JUBILEE, LLC, a New Mexico
limited liability company

             Plaintiffs,

v.                                                  No. 1:20-cv-00117-NF-KHR


LAND STRATEGIES, LLC, a Nevada
limited liability company, RONALD R. COBB,
and PETER GHISHAN,

             Defendants,

         ===================================================
                 MOTION FOR JUDGEMENT ON THE PLEADINGS
         ===================================================

      Plaintiffs, through their undersigned attorney, for their motion for judgment

on the pleadings, respectfully state:

      On 4/27/2020, the undersigned attorney emailed counsel for Defendants

requesting stipulation to the relief requested herein. To date, no response has been

received.

      The essential facts are uncontroverted, and the issues in this case are issues

of law. Therefore judgment may be entered without any need for further

proceedings. See Fed. R. Civ. P. 12(c); W. Commerce Bank v. Reliance Ins. Co.,

1987-NMSC-009, ¶ 3, 105 N.M. 346. Alternatively, if facts outside the pleadings are




                                         1
       Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 2 of 8



considered in the response or reply, this motion may be treated as a motion for

summary judgment under Fed. R. Civ. P. 56 standard. See Rule 12(d).

       I.      Facts

       The following allegations are not disputed in Defendants’ Amended Answer to

the Complaint, Document 8.

       1. The parties entered a Settlement Agreement. See Doc 1. Complaint ¶¶ 1-3;

            Doc 8, ¶¶ 1-3; Documents 1-1 through 1-4.

       2. The Settlement Agreement included a Promissory Note payable by

            Defendants and Personal Guarantees by Defendant Cobb and Defendant

            Ghishan. Doc. 1-1, § 3.2.21

       3. The principal balance of the Note is $425,000. See Doc 1 Complaint ¶¶ 12-

            15; Doc 8, Amended Answer ¶¶ 12-15; Doc 1-1, Settlement Agreement; Doc

            1-2, Promissory Note.

       4. Defendants breached the Note and Guarantees and have not paid any

            amount to Plaintiff. See Doc 1, ¶ 39; Doc 8, ¶ 39.

       5. The first installment, in the amount of $100,000, was due on 10/23/2019.

            See Doc 1, ¶¶ 15, 37-38; Doc 8, ¶¶ 15, 37-38.

       6. Defendants did not pay any portion of the $100,000 due on 10/23/2019. See

            Doc 1, ¶ 39; Doc 8, ¶ 39.




1Hereinafter the Settlement Agreement and Promissory Note shall be referred to jointly as
“Note”


                                               2
Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 3 of 8



7. Plaintiffs accelerated the note effective 11/20/2019. See Doc 1, Complaint

   ¶ 15 and ¶¶ 37-38; Doc 8, Amended Answer ¶ ¶¶ 37-38; Doc 1-5, Notice of

   Acceleration.

8. Between 10/23/2019 and 11/20/2019, interest at the rate of 12% per year

   accrued on $100,000. Doc 1, ¶ 15, Doc 8, ¶ 15.

9. After 11/20/2019, the date of acceleration, interest began to accrue on the

   entire balance of the Note, $425,000. Doc 1, ¶ 43; Doc 8, ¶ 43; Doc 1-5.

10. The prevailing party in this lawsuit shall collect attorney fees. Doc 1, ¶ 44,

   Doc 8, ¶ 44; Doc 1-3 ¶ 9; Doc 1-4 ¶ 9.

11. Ronald Cobb personally guaranteed performance of the Note, including

   interest and attorney fees. Doc 1, ¶¶ 16,17, 49; Doc 8, ¶¶ 16,17, 49; Doc 1-

   3, Cobb Guaranty.

12. Ronald Cobb is fully and individually liable for the performance of the Note.

   Paragraph 2 of the Cobb Guaranty, Doc. 1-3, states:

      “ . . . this Guaranty shall be enforceable against Guarantor without the
      necessity of any suit or proceedings on Holder’s part of any kind or
      nature whatsoever against Peter Ghishan or Land Strategies, LLC, . . .”

13. Peter Ghishan personally guaranteed performance of the Note, including

   interest and attorney fees. Doc 1, ¶¶ 18, 19, 55; Doc 8, ¶¶ 18, 19, 55; Doc 1-

   4, Ghishan Guaranty.

14. Peter Ghishan is fully and individually liable for the performance of the

   Note. Paragraph 2 of the Ghishan Guaranty, Doc. 1-4, provides:




                                     3
      Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 4 of 8



               “ . . . this Guaranty shall be enforceable against Guarantor without the
               necessity of any suit or proceedings on Holder’s part of any kind or
               nature whatsoever against Ronald Cobb or Land Strategies, LLC, . . .”

      15. Land Strategies, Ghishan and Cobb breached the Note and Personal

            Guarantees and have not paid any amount due. Doc 1, ¶ 39; Doc 8, ¶ 39.

      16. The Settlement Agreement required Defendants to assume invoices

            payable to Axiom Accounting and Arete Engineering. Doc 1, Complaint ¶¶

            13 and 21-25; Amended Answer, Doc 8 ¶¶ 13 and 21-25.

      17. Defendants have failed to pay any amount to Plaintiffs, and have therefore

            breached their duties to pay those invoices. Id.

      II.      Judgment should be entered under Rule 12(C).

               a. Rule 12(c) Standard

      Judgment may be entered when there are no material facts in dispute. See

Fed. R. Civ. P. 12(c). The Complaint and Answer present no questions of fact on the

questions of breach of contract, interest, and attorney fees, such that judgment should

be entered. Therefore Judgment should be entered for the full amount of the Note,

plus interest, attorney fees and costs thereon.

               b. Joint And Several Liability

      Defendants each personally guaranteed the Note, plus interest and attorney

fees, and costs thereon, and are therefore each individually liable for all damages

entered by the Court. The personal guarantees required Defendant Ghishan and

Defendant Cobb to pay the full amount of the Note, plus interest and attorney fees

thereon, in the event of any other Defendant failed to pay. Doc 1, ¶¶ 16,17, 18, 19,




                                            4
       Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 5 of 8



49 55; Doc 8, ¶¶ 16, 17, 18, 19, 49, 55, Doc 1-3; Doc 1-4. Therefore, judgment should

be entered jointly and severally against each of the Defendants.

       III.   Damages

              a. Principal Balance of Contract/Personal Guarantees

       It is undisputed the face amount of the Note is $425,000. See Doc 1 ¶¶ 12-15;

Doc 8, ¶¶ 12-15; Doc 1-1; Doc 1-2.

              b. Interest Before Acceleration

       Defendants’ first installment payment of $100,000 was due on 10/23/2019.

From 10/23/2019 until 11/20/2019 (the date the Note was accelerated), interest

accrued on $100,000 only. The Note included a 15 day notice period before it could

be accelerated. After the initial breach, Plaintiffs complied with the notice period

(including a few extra days), and accelerated the note effective 11/20/2019. See Doc

1-5.

       Interest before acceleration, from 10/23/2019 through 11/20/2019, is the

product of the interest rate (12%) times the first installment amount ($100,000)

divided by the number of days in the year (365), multiplied by the number of days

between 11/23/2019 through 11/20/2019 (29 days).

       Therefore, interest before acceleration, from 10/23/2019 through 11/20/2019,

is equal to (12% x $100,000 ÷ 365) x 29 days = $953.44.




                                          5
      Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 6 of 8



             c. Interest After Acceleration

      On 11/20/2019, the effective date of acceleration, interest began to accrue on

the full unpaid balance of $425,000. Starting from 11/20/2019, interest now accrues

at a daily amount of $139.73 (12% x $425,000 ÷ 365 = $139.73).

             d. Post Judgment Interest

      In New Mexico, post judgment interest is calculated at the contract rate, or at

15% if the judgment is the result of bad faith or intentional or willful acts. See New

Mexico Stat. Ann. 56-8-4 A.

             e. Attorney Fees and Costs

      Because the Note and Guarantees provides for attorney fees and costs, the

Court should order Plaintiffs to submit a cost bill so that attorney fees and costs may

be awarded to Plaintiffs.


      IV.    Injunctive Relief

      The Settlement Agreement required Defendants to satisfy two invoices from

Axiom Accounting and Arete Engineering. Defendants have failed to satisfy those

invoices. Doc 1, Complaint ¶¶ 13 and 21-25; Amended Answer, Doc 8 ¶¶ 13 and 21-

25. Defendants admit they are liable for the invoices. Defendants should be ordered

to satisfy the invoices. Alternatively, judgment should be entered against Defendants

in the full amount of those invoices, so that Plaintiffs may satisfy the invoices.




                                           6
      Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 7 of 8



      V.     Punitive Damages

      Unless the Court finds litigation conduct interposed for delay in violation of

Rule 11 of the Federal Rules of Civil Procedure, there is currently insufficient

admission on the part of the Defendants to allow the Court to enter an award of

punitive damages. On the condition precedent that either (i) the Court grants this

motion, or (ii) the Defendants stipulate to this motion, Plaintiffs will waive the claims

for punitive damages related to willful breach of contract.

      For purposes of any trial or evidentiary hearing, Plaintiffs maintain, and do

not waive their right to proffer evidence that (i) Defendants intentionally and

willfully violated a court approved settlement, and (ii) Defendants’ primary purpose

for engaging counsel to defend this action was to cause delay.

      VI.    Post Judgment Discovery

      Plaintiffs intend to serve written discovery, and have asked to schedule

depositions in June of 2020. Pursuant to Fed R. Civ P. 69, Defendants should be

ordered to answer the discovery notwithstanding the judgment, and the Court should

allow post judgment discovery so that Plaintiffs may attach the judgment to

Defendants’ assets.


WHEREFORE, plaintiff respectfully requests judgment as follows:

   1. Judgement against Land Strategies, Peter Ghishan and Ronald Cobb,
      individually and jointly and severally in the principal amount of $425,000,
      plus pre judgment Interest in the amount of $953.44 plus $139 per day from
      11/20/2019 until the date the judgment is entered.

   2. Post judgment interest in the amount of $139 per day until the date the
      judgment is satisfied.



                                           7
       Case 1:20-cv-00117-NF-KHR Document 14 Filed 05/05/20 Page 8 of 8




   3. Defendants Land Strategies, LLC, Peter Ghishan, and Ronald Cobb are
      ordered to satisfy the Axiom Accounting and Arete Engineering invoices on or
      before a date to be determined by the court.

   4. Plaintiffs shall submit a cost bill on or before a date to be determined by the
      court.

   5. Pursuant to Rule 69, Plaintiffs may take Post judgment discovery.

                                          Respectfully submitted,

                                          By: /s/ Deborah R. Stambaugh
                                          Deborah R. Stambaugh
                                          PO Box 403
                                          Wynnewood, PA 19096
                                          (505) 980-4300
                                          deb@stambaugh.law
                                          Attorney for Plaintiffs

                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 5th day of May, 2020, the forgoing pleading was served to all
parties via the Court’s electronic filing system.


By: /s/ Deborah R. Stambaugh




                                             8
